Labatjve, J.
This suit is brought on a promissory note for $1,000, the consideration of which is proved to be treasury notes of the so-called Confederate States.
Judgment was rendered in favor of plaintiff for $500 in gold, and tho defendants appealed.
Parol evidence was properly admitted, to prove the consideration of the note, although excepted to, and to show that it was Confederate money. This kind of currency was created to assist the rebellion against the Government, and the giving circulation to it was immoral and against public policy, and it is well settled that in immoral and reprobated contracts, parol evidence is admitted to vary and contradict written contracts. We cannot enforce this obligation, according to many decisions of this Court. 5 R. 101. 1 A. 192. 10 A. 199. 12 A. 151.
It is therefore ordered that the judgment be reversed, and the suit dismissed at the costs of the plaintiffs, in both courts.